GRANT, Judge
(concurring):
I perceive the issue in the first assignment of error as one involving the extent to which military authorities can go in soliciting the information from an accused through the use of an informant-victim where the appellant is suspected of committing an offense of which he is neither charged nor confined, and has not yet entered into an attorney-client relationship.
In resolving this issue against the appellant, I find that the conversations between the informant-victim and the appellant were more than “casual” or “ordinary.” It was stipulated that military authorities sent the informant-victim to talk with the appellant in “an attempt to have the accused acknowledge that the acts did in fact occur,” although the informant-victim was given discretion in how the conversation was to be conducted. Clearly, the informant-victim was acting on behalf of government officials, as do most informants, the only difference being the degree of involvement in garnering the incriminating evidence. Nevertheless, I do not believe the degree of informant-victim involvement is the linchpin consideration in determining the statutory rights afforded an accused under Article 31.
Article 31 was designed to afford a military accused additional protection against undue influence, real or perceived, given the superior rank and position uniquely attendant to a military environment. However, in the case sub judice, the coercive element is absent. The incriminating statements were made by the appellant to the informant-victim during a telephone conversation and in the privacy of the appellant’s office. The appellant demonstrated an eagerness to talk and to explain his actions during both conversations without the least suspicion that the informant-victim was cooperating with military authori*704ties and without the slightest hint of coercion. Under the circumstances, such deceptive practices would be sanctioned in the civilian sector. See Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374 (1966), where the Government planted a paid informant within the inner circles of a suspect not subject to confinement, who later testified against the suspect. Absent the element of coercion, there is no logical reason for extending to military persons rights not afforded to their civilian counterparts under the guise of Article 31, which I believe underpins the decision of the Court of Military Appeals in United States v. Duga, 10 M.J. 206 (C.M.A.1981).
Nor do I find that considerations involving military due process demand a different result. The concept of fundamental fairness in informant cases was articulated by former Chief Justice Warren in his dissent in the Hoffa case. Chief Justice Warren described the informant as a jailbird, who contacted the accused under false pretense at the behest of government officials, who provided such officials with a running report of the accused’s activities, and who was paid by the Government for his efforts. The majority opinion in sustaining the conviction dismissed the attack on the credibility of the informant as a matter within the province of the triers of fact, and recognized the need for investigators to have the latitude to perfect cases against a suspect who would otherwise go unpunished.
In applying the rationale of the majority in the Hoffa case to the present case, I am not unmindful of the role of military due process in policing official government misconduct not otherwise proscribed by Article 31. My opinion in this case does not sanction the unfettered use of informants to detect crime, where an informant is dispatched to elicit through deceptive practices untrue statements or otherwise engages in unconscionable activities. See United States v. Gibson, 3 U.S.C.M.A. 746, 14 C.M.R. 164 (1954). However, such is not the case here, where the informant-victim had a personal interest in bringing the offender to trial notwithstanding the fact that she also actively cooperated with military officials, she was not paid for her efforts, she spoke with appellant only in regard to matters relevant to their past relationship which gave birth to the crime committed upon the informant-victim through deception and in the performance of official duties, and the evidence was reliable and utilized by the Government in corroborating the commission of a crime against the informant-victim which otherwise would have gone unpunished. Under such circumstances, the actions of government officials did not offend the canons of decency and fairness or sense of justice alluded to in Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952).
I concur in the disposition of the remaining assignments of error, and join in affirming the findings and sentence as approved on review below.